DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           4-14-2021 has been entered.

Response to Arguments
Applicant's arguments filed 4-14-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 13-15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achanta, U.S. Patent Application Publication Number 2014/0327574, filed May 6, 2013 in view of Hartman, U.S. Patent Number 5,557,284, published September 17, 1996.


maintaining, by a computing device, an anti-spoofing technique configured to detect interference with data provided by a navigation device for a threat situation wherein the computing device is configured to receive position information comprising a reported position from each antenna (Achanta, ¶63 using location information;
identifying, by the computing device, a threat situation based on the comparing (Achanta, ¶50);
and executing, by the computing device, the anti-spoofing technique based on the identifying of the threat situation (Achanta, ¶51).
Achanta fails to expressly disclose readings from two antennas at a known fixed distance from each other and comparing the difference in reporting from the two antennas to a threshold.
Hartman teaches two antennas at a fixed distance, each receiving position information (Fig. 2) and comparing the data to a threshold to determine spoofing (Col. 2, lines 48-67 and Col. 3, lines 1-10).
Achanta uses timing but suggests positioning can also be used and it would have been obvious to a person of ordinary skill in the art at the time of the invention to use two fixed antennas in order to gain the benefit of having truth data to work from during the spoofing detection method used by Achanta.

As per claim 2, Achanta as modified by Hartman discloses the method of claim 1, wherein the received timing characteristics include a time delay of received signals associated with the navigation device, and wherein the surveyed-in timing 

As per claim 5, Achanta as modified by Hartman further discloses the method of claim 1, wherein the validated time source is an atomic clock (Achanta, ¶57 using a Cesium standard).

As per claim 6, Achanta as modified by Hartman further discloses the method of claim 1, wherein: the received timing characteristics include a frequency during a predetermined amount of time, and the surveyed-In timing characteristics include a surveyed frequency during the predetermined amount of time (Achanta, Fig. 5 and ¶50 where the rising edge is detected and represents a predetermined amount of time).

As per claim 7, Achanta as modified by Hartman further discloses the method of claim 1, the identifying of the threat situation further comprising: determining a threat detection value based on the comparing of received timing characteristics, and determining that the threat detection value meets or exceeds a predetermined threat detection frequency value (Achanta, ¶53 where the difference is tracked over time and must meet a threshold).

As per claim 13, Achanta as modified by Hartman further discloses the method of claim 1, further comprising: generating, by the computing device, a threat alert based on the identifying of the threat situation (Achanta, ¶57).


As per claim 22, Achanta as modified by Hartman further discloses the method of claim 1, wherein the first reported position is equal to the second reported position (Hartman, Fig. 2 showing the same signal going to both antennas). 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achanta and Hartman as applied to claim 1 above and further in view of Davies, U.S. Patent Application Publication Number 2015/0226857, filed October 30, 2013.

As per claims 3 and 4, Achanta as modified by Hartman discloses the method of claim 1 including comparing to a surveyed-in reference but fails to disclose looking at power instead of timing.
Davies teaches GPS spoof detection looking at power (Fig. 3A).
It would have been an obvious matter of design choice to use power, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any .

Claims 8-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achanta and Hartman as applied to claims 1, 2, 5-7, 13-15, 20 and 22 above and further in view of Broussalian, U.S. Patent Application Publication Number 2015/0097721, filed October 9, 2013.

As per claims 8, 9, 10, 12 and 16-18, Achanta as modified by Hartman discloses the method of claim 1 but fails to disclose detecting spoofing through various other data characteristics.
Broussalian teaches GPS spoof detection through position, velocity, time (¶42) or frequency (¶44).
It would have been an obvious matter of design choice to use various signal characteristics, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Achanta. The examiner submits it is within the skill of a person in the art to determine which portion of a signal to analyze.

As per claim 11, Achanta as modified by Hartman and Broussalian discloses the method of claim 10, wherein the comparing of the timing characteristics and the comparing of the positioning characteristics is performed in parallel (Broussalian, ¶42 where PVT is done together).
.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646